Citation Nr: 0723182	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
cervical spine degenerative disc disease with left shoulder 
radiculopathy, currently rated as 10 percent disabling.  

2.  Entitlement to an initial increased evaluation for left 
knee ACL injury, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years of active duty service 
ending with his retirement in October 2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2006, 
a statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.  A Board 
hearing at the RO was held in November 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking higher initial evaluations for his 
service-connected cervical spine degenerative disc disease 
with left shoulder radiculopathy, left knee ACL injury, and 
hypertension.  In his November 2006 hearing testimony, the 
veteran stated that he is currently receiving treatment at 
the VA Medical Center (VAMC) in Columbia, South Carolina.  
The Board recognizes that VA treatment records from the VAMC 
in Columbia from June 2006 to July 2006 are in the claims 
file.  However, the veteran reported that there are more 
recent treatment records pertinent to his case that are not 
of record, and requested that the Board remand this case in 
order to obtain these records.  Although the Board regrets 
delaying appellate review, as VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from July 2006 to the present 
from the VAMC in Columbia, South Carolina.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Further, at the November 2006 Board hearing, the veteran 
testified that the severity of his service-connected 
disabilities on appeal have increased since the last VA 
examinations in August 2005.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is evidence of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Moreover, the veteran argued that the August 
2005 VA examinations were insufficient for rating purposes.  
With respect to his cervical spine and left knee 
disabilities, the veteran claims that the examiner did not 
use any sort of instrument to measure range of motion.  The 
Board also notes that the claims file was not available in 
conjunction with the August 2005 VA examination concerning 
the veteran's hypertension.  Thus, based on the veteran's 
hearing testimony, the Board finds that new VA examinations 
are necessary to determine the extent and severity of the 
veteran's service-connected cervical spine degenerative disc 
disease with left shoulder radiculopathy, left knee ACL 
injury, and hypertension. 

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increased ratings, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Since the Board is remanding this case for other 
matters, it is reasonable for the RO to give additional VCAA 
notice to comply with Dingess/Hartman.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should take appropriate action 
to obtain all pertinent VA medical 
records from the VAMC in Columbia, South 
Carolina from July 2006 to the present. 

3.  The veteran should be scheduled for 
an orthopedic examination to determine 
the severity of his cervical spine and 
left knee disabilities.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
conduct range of motion testing for both 
disabilities and, to the extent possible, 
should indicate (in degrees) the point at 
which pain is elicited on range of motion 
testing.  The examiner should also offer 
an opinion as to the extent, if any, of 
additional functional loss due to 
incoordination, weakness and fatigue, 
including during flare-ups.  With respect 
to the left knee, the examiner should 
also report whether any recurrent 
subluxation or lateral instability is 
slight, moderate or severe.  With respect 
to the cervical spine disability, all 
associated neurologic abnormalities 
should be clearly reported. 

4.  The veteran should also be scheduled 
for an appropriate examination to 
determine the severity of his 
hypertension.  The claims folder should 
be made available to the examiner for 
review.  

5.  Thereafter, the expanded record 
should be reviewed and the issues on 
appeal should be readjudicated.  The 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




